Case: 20-1384    Document: 33     Page: 1   Filed: 12/08/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

            IN RE: DAVID JOHN FULTON,
                       Appellant
                ______________________

                        2020-1384
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 12/789,280.
                   ______________________

                Decided: December 8, 2020
                 ______________________

    JOSEPH ROGER WILLIAMS, JR., Richards Rodriguez &
 Skeith LLP, Austin, TX, for appellant.

    WILLIAM LAMARCA, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 appellee Andrei Iancu. Also represented by MARY L.
 KELLY, THOMAS W. KRAUSE, FARHEENA YASMEEN RASHEED.
                 ______________________

     Before DYK, TARANTO, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
      David John Fulton appeals from the final decision of
 the Patent Trial and Appeal Board affirming the rejection
 of certain claims in U.S. Patent Application No. 12/789,280
 under 35 U.S.C. § 103. The rejected claims cover methods
Case: 20-1384    Document: 33     Page: 2    Filed: 12/08/2020




2                                              IN RE: FULTON




 of making a low-carbohydrate baked food product using
 egg-bound water and psyllium fiber instead of traditional
 flour. Because substantial evidence supports the Board’s
 determination of obviousness, we affirm.
                        BACKGROUND
     Sugar consumption is associated with a variety of
 health conditions, including obesity, diabetes, and heart
 disease. Conventionally, digestible starch in flour acts to
 bind or glue the fiber and protein components of baked
 foods when wetted. As a high-calorie digestible carbohy-
 drate, however, starch can have a significant impact on
 blood glucose levels once consumed. By contrast, fiber-
 based flour does not quickly digest to glucose and does not
 require insulin to metabolize.
     To address the need to reduce digestible starch con-
 sumption from baked foods, the ’280 application describes
 and claims methods for making low-starch, high-fiber
 baked food products using controlled wetting, or hydration,
 of mucilaginous hydrocolloids such as psyllium. The appli-
 cation recognizes that replacing starch of traditional bak-
 ing methods with partially wetted hydrocolloids and fiber
 allows for a significant reduction in glucose production and
 insulin secretion. The disclosed methods use liquid pre-
 dominantly from eggs or other protein or fat source (i.e.,
 bound water) along with a limited amount of free water to
 allow the dry ingredients to be mixed, shaped, and molded
 as traditional dough. The application also identifies cer-
 tain problems with wheat glutens found in traditional flour
 and discusses the advantages of gluten-free baking.
    Claim 22 is representative of the claims at issue in this
 appeal:
    22. A method for producing a baked food product,
    comprising:
    mixing dry components together to form a dry mix,
    wherein said dry mix comprises a fiber component
Case: 20-1384    Document: 33     Page: 3    Filed: 12/08/2020




 IN RE: FULTON                                              3



    and baking soda, wherein said fiber component
    constitutes about 30% to 65% by weight of said dry
    mix, wherein said fiber component is substantially
    free of digestible carbohydrate, wherein said fiber
    component comprises psyllium fiber comprising
    ground psyllium husk, ground psyllium seed, or a
    mixture thereof, and wherein said fiber component
    is the only fiber component in said dry mix;
    mixing liquid components together to form a liquid
    mix, wherein said liquid mix comprises a liquid
    protein component and a fat component, wherein
    said liquid protein component comprises egg white
    or fresh whole egg;
    blending said dry mix with said liquid mix to form
    a dough, wherein said dry mix or said liquid mix or
    both comprise one or more additives selected from
    the group consisting of processing aids, emulsifiers,
    leavening agents, flavoring agents, sweeteners,
    bracers, colors, preservatives and acidulants,
    wherein proper hydration of said fiber is achieved
    by maintaining a fiber-to-water weight ratio in a
    range of 1:0.6 to 1:3 in said dough, wherein water
    from egg white or fresh whole egg or both provides
    over 90% of total water in said dough, and wherein
    said dough has a digestible starch content of 2% or
    less by weight and a digestible carbohydrate content
    of 4% or less by weight; and
    baking said dough without the use of yeast to allow
    an internal network to encapsulate hot gases re-
    leased during the baking process to inflate said
    dough into a baked food product selected from the
    group consisting of a bread or muffin.
 J.A. 27–28 (emphases added to disputed claim limitations).
    After several exchanges between Mr. Fulton and the
 Examiner during seven years of prosecution, the Examiner
Case: 20-1384    Document: 33      Page: 4    Filed: 12/08/2020




4                                               IN RE: FULTON




 issued a final rejection of claims 22, 25–27, 30–33, 36,
 39–43, and 45–50. 1 The Examiner rejected these claims
 under 35 U.S.C. § 103 as obvious in view of the combina-
 tion of three prior-art references:        Woestelandt 2,
 Zohoungbogbo , and Malby .
               3            4

     Woestelandt discloses a gluten-free bakery product
 made with 30–70% by weight gluten-free wheat flour and
 30–70% by weight eggs. Woestelandt 2. Woestelandt ex-
 plains that gluten-free products made by conventional
 methods using water and gluten-free flour would crumble
 because the water would not sufficiently bind the ingredi-
 ents. Id. at 1, 3. Woestelandt addresses this problem by
 using egg as a binder, which doubled the volume of the
 dough. Id.
      Zohoungbogbo discloses a flour comprising at least
 50% protein, less than 15% carbohydrates (preferably less
 than 5%), and 35–50% plant fibers. Zohoungbogbo, Ab-
 stract; see also id. at col. 2 ll. 7–10. Zohoungbogbo teaches
 that its low-carbohydrate flour can be used as a substitute
 for wheat flour in the preparation of dietetic foods such as
 pasta, bread, bread sticks, bakery products, and pastries.
 Id. at Abstract, col. 1 ll. 18–21, col. 2 ll. 54–58, col. 3
 ll. 44–45.



     1   Mr. Fulton asserts on appeal that “independent
 claims 22, 32, and 40 rise and fall together.” Appellant’s
 Br. 4. Though he addresses dependent claim 45 separately,
 he asserts that “the dependent claims (25–27, 30–31, 33,
 36, 39, 40–41, 43, and 45–50) rise and fall with the inde-
 pendent claims.” Id. at 4–5.
     2   EP 0 642 737 A1. All citations to Woestelandt in
 this opinion are to the English translation cited by the
 Board.
     3   U.S. Patent No. 6,322,826.
     4   Patent Pub. No. U.S. 2007/0275121 A1.
Case: 20-1384     Document: 33      Page: 5    Filed: 12/08/2020




 IN RE: FULTON                                                5



     Malby discloses a gluten-free bread made from eggs
 and gel-forming plant material such as psyllium fiber.
 Malby ¶¶ 14, 17. Malby teaches that varying the solid-to-
 liquid ratio of a mixture including psyllium affects whether
 a bread is “very light” and “highly porous” or “compact” and
 “finely-pored.” Id. ¶ 19. Malby also teaches that the use of
 psyllium eliminates both the need for “energetic agitation”
 of the mixture and the traditional fermentation step, i.e.,
 proving or raising, before placing the final mixture in the
 oven for baking. Id. ¶¶ 19–20, 25.
     The Examiner found that Woestelandt teaches most of
 the limitations of claim 22, but that because Woestelandt
 “discloses using whole wheat flour, which is known to con-
 tain about 11% fiber,” it does not “specifically disclose a low
 starch flour that has 30–65% fiber” as required by claim 22.
 J.A. 557. The Examiner found that Zohoungbogbo dis-
 closes a low-carbohydrate flour “that may be used as a sub-
 stitute for wheat flour in preparing dietetic food products
 such as bread and other bakery products.” Id. The Exam-
 iner further found that a person of ordinary skill in the art
 would have substituted Woestelandt’s whole wheat flour
 with Zohoungbogbo’s low-carbohydrate flour when prepar-
 ing a dietetic baked food product having a low-starch con-
 tent. Based on the fiber and water contents of the food
 compositions reported in the two references, the Examiner
 calculated the fiber-to-water weight ratio of the resulting
 bakery product of “modified Woestelandt” to be 1:0.64 to
 1:0.91, which falls within the claimed range. J.A. 558.
     The Examiner next found that though neither Woeste-
 landt nor Zohoungbogbo discloses psyllium fiber, Malby
 teaches this claim limitation. Specifically, the Examiner
 cited Malby’s disclosure of the “remarkable ability of psyl-
 lium fiber to swell and rapidly form mucilage on addition
 of water,” whereby the “water content of the mucilage
 formed can be highly varied while maintaining the viscous
 gel rheology.” Id. (citing Malby ¶ 17). The Examiner con-
 cluded that it would have been obvious to use psyllium
Case: 20-1384    Document: 33     Page: 6    Filed: 12/08/2020




6                                              IN RE: FULTON




 fiber as the plant fiber in modified Woestelandt “to obtain
 the benefits of varied water content that is needed in mak-
 ing baked products of different textual characteristics, and
 to simplify and economize the manufacturing process by
 eliminating an energetic agitation step, in baked products
 made without proving or fermentation” as expressly taught
 by Malby. J.A. 558–59.
     The Board affirmed the Examiner’s rejection of
 claims 22, 25–27, 30–33, 36, 39–43, and 45–50. Ex parte
 Fulton, No. 2018-008840, slip op. at 14 (P.T.A.B. July 26,
 2019) (Decision). As to claim 22, the Board concluded that
 the record supported the Examiner’s finding of a motiva-
 tion to combine Woestelandt and Zohoungbogbo. The
 Board also rejected Mr. Fulton’s argument that because
 psyllium fiber behaves unpredictably when combined with
 water, a skilled artisan would have lacked a reasonable ex-
 pectation of success in substituting Malby’s psyllium fiber
 in Woestelandt’s process (as modified by Zohoungbogbo).
 The Board found that Malby demonstrates that hydrating
 psyllium fiber was known and could be controlled to vary
 the texture and consistency of the bread, and that in light
 of the advantageous properties of psyllium disclosed in
 Malby, a skilled artisan would have been motivated to use
 psyllium. As to the recited fiber and water content limita-
 tions in claim 22, the Board concluded that “Malby’s disclo-
 sure demonstrates the water content of a psyllium/water
 mixture is a result-effective variable, the optimum ranges
 of which would have been discoverable through routine ex-
 perimentation.” Id. at 11 (citing In re Applied Materials,
 Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012)).
     Finally, the Board concluded that the record supported
 the Examiner’s rejection of claim 45. Claim 45 depends
 from claim 22 and further recites “before baking said
 dough, partially wetting the fiber component, but not to the
 extent that the fiber component reaches a gel stage.”
 J.A. 32. The Board found that Woestelandt’s process of
 mixing a gluten-free flour with egg without adding free
Case: 20-1384    Document: 33     Page: 7    Filed: 12/08/2020




 IN RE: FULTON                                             7



 water was “substantially identical to [Mr. Fulton’s] process
 of providing water mainly from a protein source (e.g., eggs)
 so fibers of a dough are hydrated mainly by bound water.”
 Decision, slip op. at 13. Mr. Fulton filed a request for re-
 hearing, which the Board denied.
    Mr. Fulton appeals. We have jurisdiction pursuant to
 28 U.S.C. § 1295(a)(4)(A).
                        DISCUSSION
      We review the Board’s legal determinations de novo,
 In re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), and its
 fact findings for substantial evidence, In re Gartside,
 203 F.3d 1305, 1316 (Fed. Cir. 2000). Substantial evidence
 is “such relevant evidence as a reasonable mind might ac-
 cept as adequate to support a conclusion.” OSI Pharm.,
 LLC v. Apotex Inc., 939 F.3d 1375, 1381 (Fed. Cir. 2019)
 (quoting Consol. Edison Co. v. N.L.R.B., 305 U.S. 197, 229
 (1938)). Obviousness is a question of law based on under-
 lying findings of fact. Id. at 1382 (citing In re Kubin,
 561 F.3d 1351, 1355 (Fed. Cir. 2009)). “An obviousness de-
 termination requires finding that a person of ordinary skill
 in the art would have been motivated to combine or modify
 the teachings in the prior art and would have had a reason-
 able expectation of success in doing so.” Id. (quoting Re-
 gents of Univ. of Cal. v. Broad Inst., Inc., 903 F.3d 1286,
 1291 (Fed. Cir. 2018)). “Whether a person of ordinary skill
 in the art would have been motivated to modify or combine
 teachings in the prior art, and whether he would have had
 a reasonable expectation of success, are questions of
 fact.” Id. (quoting Regents of Univ. of Cal., 903 F.3d
 at 1291)).
      Substantial evidence supports the Board’s finding that
 a person of ordinary skill in the art would have modified
 Woestelandt in view of Zohoungbogbo and Malby to arrive
 at a baked food product containing psyllium-fiber flour.
 Woestelandt discloses a bread product made from essen-
 tially the same ingredients as the claimed invention,
Case: 20-1384     Document: 33     Page: 8    Filed: 12/08/2020




8                                                IN RE: FULTON




 including egg as a binder and water source, except that it
 uses wheat flour instead of a low-carbohydrate, psyllium-
 fiber flour. Woestelandt 2. Zohoungbogbo discloses a bak-
 ing flour composed of 35–50% plant fibers and advanta-
 geously less than 5% carbohydrates, and teaches that its
 low-carbohydrate, plant-fiber flour is a desirable substitute
 for wheat flour to prepare low-carbohydrate dietetic baked
 goods. Zohoungbogbo, Abstract, col. 1 ll. 18–21, col. 2
 ll. 7–10, 54–58, col. 3 ll. 44–45. These teachings support
 the Board’s determination that a skilled artisan would
 have found it obvious to substitute the wheat flour in
 Woestelandt with the plant-based flour in Zohoungbogbo in
 preparing a low-carbohydrate dietetic baked product.
     Moreover,      though      neither    Woestelandt      nor
 Zohoungbogbo specifically discloses the use of psyllium as
 a plant fiber, Malby discloses a gluten-free bread made
 with egg and psyllium fiber. Malby’s teachings regarding
 the beneficial properties of psyllium support the Board’s
 finding that an ordinarily skilled artisan would have sub-
 stituted the plant fiber in Woestelandt (as modified by
 Zohoungbogbo) with psyllium plant fiber for the reasons
 suggested by Malby. Furthermore, Malby’s teaching that
 varying the solid-to-liquid ratio of a mixture including psyl-
 lium affects whether a bread is light and porous or compact
 and finely pored supports the Board’s finding that hydra-
 tion of psyllium is a result-effective variable, and thus that
 the limitation “a fiber-to-water weight ratio in a range of
 1:0.6 to 1:3” would have been discovered with routine ex-
 perimentation. Malby ¶ 19; see also Applied Materials,
 692 F.3d at 1295 (“[W]here the general conditions of a
 claim are disclosed in the prior art, it is not inventive to
 discover the optimum or workable ranges by routine exper-
 imentation.” (quoting In re Aller, 220 F.2d 454, 456 (CCPA
 1955))); In re Boesch, 617 F.2d 272, 276 (CCPA 1980)
 (“[D]iscovery of an optimum value of a result effective var-
 iable in a known process is ordinarily within the skill of the
 art.” (citations omitted)). Thus, the Board did not err in
Case: 20-1384     Document: 33     Page: 9    Filed: 12/08/2020




 IN RE: FULTON                                               9



 concluding that it would have been obvious to optimize
 compositions comprising psyllium fiber to obtain a baked
 food product with a desired texture and consistency as
 claimed.
     On appeal, Mr. Fulton challenges several of the Board’s
 factual findings. For instance, Mr. Fulton contends that
 Zohoungbogbo does not teach or suggest a gluten-free flour
 and, thus, a skilled artisan would not have used
 Zohoungbogbo’s fiber-based flour as a substitute for
 Woestelandt’s gluten-free wheat flour. In particular,
 Mr. Fulton explains that each of Zohoungbogbo’s examples
 are of a flour composition containing wheat gluten or wheat
 germ. He also argues that while Zohoungbogbo “mentions
 a wide variety of potential flour ingredients, it does not de-
 scribe or suggest the desirability of making any gluten-free
 flour with any of these ingredients.” Appellant’s Br. 24 (ci-
 tation omitted).
     Contrary to Mr. Fulton’s argument, Zohoungbogbo dis-
 closes the use of rice germ as one source of protein other
 than wheat gluten. Zohoungbogbo col. 2 ll. 35–40. The
 Board agreed with the Examiner that Zohoungbogbo dis-
 closes protein sources other than gluten, including rice,
 and Mr. Fulton does not dispute that rice flour is gluten-
 free. Moreover, his argument regarding the gluten content
 of Zohoungbogbo’s flour also misses the mark, as the point
 of the Examiner’s combination was to substitute
 Zohoungbogbo’s low-carbohydrate, plant-fiber-based flour
 in place of Woestelandt’s wheat flour.           Although
 Zohoungbogbo’s specific working examples may not have
 used gluten-free flour, the evidence supports the Board’s
 finding that Zohoungbogbo’s teachings as a whole would
 have motivated skilled artisans to make this substitution.
     Mr. Fulton also contends that Woestelandt and Malby
 teach “incompatible” baking techniques, and that a person
 of ordinary skill would not have substituted Malby’s psyl-
 lium for the plant fiber in Woestelandt (as modified by
Case: 20-1384    Document: 33     Page: 10    Filed: 12/08/2020




 10                                             IN RE: FULTON




 Zohoungbogbo). Appellant’s Br. 32. In his view, there is
 no evidence that the beneficial properties of psyllium dis-
 closed in Malby, which used large quantities of free water,
 could be achieved using the egg-bound water technique of
 Woestelandt. Mr. Fulton further contends that Malby “de-
 nies that the[] processing efficiencies [of using psyllium]
 could be achieved using the egg-only procedure taught in
 Woestelandt.” Id. at 31–32 (citing Malby ¶ 25).
      We disagree. The Board found that Mr. Fulton had not
 cited “any evidence or persuasive technical reasoning
 demonstrating that substituting Malby’s psyllium fiber for
 the plant fiber in Zohoungbogbo’s flour would alter the fi-
 ber-to-water ratio the Examiner ha[d] determined.” Deci-
 sion, slip op. at 11. On appeal, Mr. Fulton likewise fails to
 cite anything in the record that undermines the Board’s
 factual findings that the benefits taught by Malby would
 apply in the asserted combination. As the Examiner and
 the Board recognized, Malby teaches that egg can be used
 as a primary source of water in a psyllium-fiber mixture.
 Although Malby discloses examples using varying amounts
 of free water, it does not require the use of free water to
 obtain psyllium’s benefits. Malby ¶¶ 27–35. Moreover, in
 citing Woestelandt, Malby merely explains that agitation
 may be required for certain mixtures containing egg; it
 does not disparage the use of egg in a psyllium-fiber mix-
 ture. See id. ¶ 25.
     Lastly, substantial evidence supports the Board’s find-
 ings as to claim 45. Mr. Fulton argues that claim 45 would
 not have been obvious in view of Woestelandt because
 Woestelandt does not mention any “gel stage.” The Board
 found, however, that Woestelandt’s use of bound water
 from egg instead of free water allows its flour fibers to be
 hydrated in a controlled fashion, thus satisfying the limi-
 tation of partially wetting the fibers without those fibers
 reaching a gel stage. Though Mr. Fulton contends that the
 Board erred in relying on the teachings in Mr. Fulton’s
 ’280 application to support its findings, the Board was
Case: 20-1384    Document: 33   Page: 11   Filed: 12/08/2020




 IN RE: FULTON                                          11



 merely explaining that Woestelandt’s process and the
 claimed process were substantially identical. The Board
 did not rely on hindsight in its finding.
                       CONCLUSION
     We have considered Mr. Fulton’s remaining arguments
 but find them unpersuasive. Accordingly, the decision of
 the Board is affirmed.
                       AFFIRMED
                          COSTS
     No costs.